DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mei et al. (US 20190163990 A1, hereinafter “Mei’)
Li et al. (US 20210303911 A1, hereinafter “Li”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20190163990 A1, hereinafter “Mei’) and in view of Li et al. (US 20210303911 A1, hereinafter “Li”).
Regarding claims 1, 8 and 15:
Mei teaches a cross-range 3D object detection method (Mei [0002]-[0003], where Mei teaches a multimodal sensor data for lane marking detection), comprising:
training a 3D object detection model with N sub-groups of a point cloud corresponding to N detection distance ranges to form N 3D object detection models forming an ensemble 3D object detection model (Mei [0017], [0024], [0050], [0054], where Mei teaches training the system such that point clouds from LIDAR/RADAR can be processed for each lane to determine their location and/or proximity (distance range) such that corresponding lane marking map can be produced).
Mei fails to explicitly teach forming an ensemble 3D object detection model.
However, Mei teaches performing image data segmentation corresponding to lane position and location but also uses lane fitting module to fit piecewise lanes for each lane marking object and perform fusion or the lanes with other ranging data. In other words, different lane fitting corresponding to each lane are combined/ensembled together to obtain the lane marking detection into the 3D space where each lane corresponds to a ranging distance determine by LIDAR sensors for example. Furthermore, Li in the same line of endeavor teaches a method of segmenting pedestrians in roadside image by using  convolution network fusing features at different scales, wherein pedestrians at close distances become “large” and pedestrians at long distances become especially “small”. The system uses two parallel convolutional neural networks for pedestrians of different scales (different position: close or far to extract the pedestrian features in the intelligent roadside terminal image, and then proposes a two-level fusion strategy to fuse the extracted features. Where each branch is trained to obtain corresponding network parameters. And a fusion is perform using the two parallel branches (Li [0132]-[0136], figs. 1-3).
Therefore, taking the teachings of Mei and Li as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. it would have been obvious to one of ordinary skill in the art to divide the input data into range based on distance to form at least two groups and process each group separately to detect object located at a particular distance, such that each detection is simplified and be more accurate because it can be focused on a small area in the image as oppose to the whole image.
Regarding claims 2, 9 and 16:
Mei in view of Li teaches/suggests all the limitations of this claim except wherein training the 3D object detection model with the N sub-groups of the point cloud corresponding to the N detection distance ranges comprises training the 3D object detection model progressively from distant to near.
However, the combination teaches training the detection model to detect object in plurality of different ranges using, for example distance ranges and different branches or pieces. There is only a finite option as to how the training of the pieces or branches of the network can be performed. For example, closest to farthest (near to distant), random, or farthest to closest (Mei [0017], [0024], [0050], [0054]; Li [0132]-[0136], figs. 1-3). Therefore, one of ordinary skill in the art can chose from one of the identified, predictable solutions, with a reasonable expectation of success. Since each branch can actually be trained separately choosing which branch to train first or last would not pose an undue burden to one of ordinary skill in the art.
Regarding claims 3, 10 and 17:
Mei in view of Li teaches/suggests wherein training the 3D object detection model with the N sub-groups of the point cloud corresponding to the N detection distance ranges comprises, each time the 3D object detection model converges, saving resulting weights and adding a corresponding network to the ensemble 3D object detection model (Mei [0026], [0028], [0050]; Li [0132]-[0136], figs. 1-3).
Regarding claims 4, 11 and 18:
Mei in view of Li teaches/suggests wherein training the 3D object detection model with the N sub-groups of the point cloud corresponding to the N detection distance ranges comprises dividing the point cloud into the N sub-groups corresponding to the N detection distance ranges and training the 3D object detection model separately for each of the N sub-groups (Mei [0026], [0028], [0050]; Li [0132]-[0136], figs. 1-3).
Regarding claims 5, 12 and 19:
Mei in view of Li teaches/suggests wherein training the 3D object detection model with the N sub-groups of the point cloud corresponding to the N detection distance ranges comprises training the 3D object detection model with the entire point cloud while progressively adding the N sub-groups from distant to near  (Mei [0026], [0028], [0050]; Li [0132]-[0136], figs. 1-3).
Regarding claims 6, 13 and 20:
Mei in view of Li teaches/suggests further comprising receiving a point cloud and detecting objects in the N detection distance ranges using the ensemble 3D object detection model, wherein each of the N detection distance ranges is handled by a corresponding one of the N 3D object detection models  (Mei [0026], [0028], [0050]; Li [0132]-[0136], figs. 1-3).
Regarding claims 7 and 14:
Mei in view of Li teaches/suggests wherein the 3D object detection model, the N 3D object detection models, and the ensemble 3D object detection model each comprise a neural network (Mei [0026], [0028], [0050]; Li [0132]-[0136], figs. 1-3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 15, 2022